PER CURIAM.
Appellant, Johnnie Gray, seeks review of the summary denial of his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s denial of relief on grounds two, three and four, as the issues could or should have been raised on direct appeal and are therefore procedurally barred and cannot be raised in a postconviction motion. Harvey v. Dugger, 656 So.2d 1253 (Fla.1995). We affirm the trial court’s determination that no relief is warranted on ground seven as the claim is facially insufficient. However, we reverse and remand for further proceedings on Gray’s claims of ineffective assistance of counsel and fundamental error in counts one, five, six, eight and nine. The trial court denied the motion without attaching any documentation which would refute these claims.
On remand, should the trial court again deny the motion, it must attach portions of the record which conclusively demonstrate Gray is not entitled to relief on these claims. See Becton v. State, 668 So.2d 1107 (Fla. 2d DCA 1996).
Affirmed in part, reversed in part, and remanded.
CAMPBELL, A.C.J., and BLUE and QUINCE, JJ., concur.